DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The reason for a second Non-Final office action is that the prior art Benoit-Gonin cited second frangible connection (4a) did not break as claimed in claims 1, 26 and 29. Reference Sung was brought in for this purpose, as detailed in the rejection below. Examiner apologizes for any inconvenience.

Applicant's arguments filed 6/27/2022 in response to Office Action 4/5/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding claim 1,
(page 9, para ""First") Applicant is unclear how Benoit-Gonin elements 4a and 15 form the tab. Examiner points out the tab is cited as element 21.
(page 10, para "Second") Applicant argues Benoit-Gonin element 4a is not a second frangible connection as cited (Office Action page 3, last para). Examiner points out that 4a is a connection that is capable of breaking, and is broken in claim 26 (Office Action page 20).

Regarding claim 18, (page 12, para 2) Applicant is unclear on how Osamu as cited (Office Action page 18, para 1) reads the structure "passed over" onto the structure of Benoit-Gonin. Examiner points out that Osamu teaches a step that produces sound during flipping, (Office Action page 17, last line), wherein as stated (Office Action page 18, para 1), “passed over” is highlighted only to provide evidence of the limitation “during flipping”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “about” in claims 1, 18 and 29 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please see a detailed analysis of interpretation in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 14-17, 20, 29, 31 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 6474491 issued to Benoit-Gonin et al. (hereinafter “Benoit-Gonin”) in view of WO 2019031779 issued to Sung (hereinafter “Sung”).
Regarding claim 1, Benoit-Gonin teaches a package (Fig 2, capping device 1 packaging mineral water - col 1, line 56; made of polymeric polyolefin polyethylene - col 3, lines 24-27 (or polypropylene - col 2, lines 29-30)) comprising: 
   a container (Fig 2, container 2) having a neck portion (Fig 2, neck 2a) defining an opening (Fig 3 shows cited container neck having an opening upon opening in Figure 8), 
   the container having an external thread formation (Fig 8, helical external screw threads) on the neck portion and a circumferential bead (Fig 8, protruding collar 10), 
   the circumferential bead being located further from the opening than the external thread formation (Figure 8 shows cited bead further from the opening than cited thread); and 
   a closure (Fig 2, cap 6) being configured for fitment to the neck portion of the container for closing the opening (Fig 2 shows fitment for closing - col 3, lines 8-9), 
   the closure comprising a first closure portion (Fig 2, cited cap 6 with 6a) and a second closure portion (Fig 2, ring 3 with 5, 21, 4b), the first closure portion including a polymeric top wall portion (Fig 2, top wall of cap 6), a polymeric annular skirt portion (Fig 2, annular skirt 6a which depends from cited top wall), 
   a first frangible connection (Fig 2, breakable bridges 15 is two segments left and right) and a second frangible connection (Fig 4, connecting part 4a is capable of breaking or tearing off when handled, via reduced thickness – col 3, lines 61-62), the polymeric annular skirt portion depending from the polymeric top wall portion, 
   the annular skirt portion including an internal thread formation (Fig 3, helical ribs thread 20 is for mating engagement) for mating engagement with the external thread formation of the container,  
   the first frangible connection extending from about 280 degrees to about 330 degrees around the circumference of the closure (examiner notes no criticality for “about”; 15 extends from about 280 degrees to about 330 degrees, around the circumference which is shown starting at 15 labeled in Figure 2, then away from hinge 5 along arm 4, around the back side from the viewer perspective of the cap seen in Figure 1, ending at the other bridge 15; 
wherein examiner interprets the limitation “about” to be 30 degrees, thereby a range of 250 to 300 degrees; 
col 4, lines 1-3 – wherein each arm 4 arcs “on the order of 45 degrees”, meaning “about” 45 degrees, wherein examiner interprets reference “about” to be 15 degrees, thereby a range of 30 to 60 degrees; 
therefore anticipating the claim because 15 extends from 240 degrees to 300 degrees), 

   the first frangible connection having a first end (15 on a left outside of 21) and a second end (15 on a right outside of 21), the first end and the second end being spaced apart (cited ends are spaced apart across 21), 
   the second frangible connection being spaced (Fig 4 shows 4a spaced below where Fig 2 shows 15) from the first frangible connection, 
   at least a portion of the second frangible connection being located further from the top wall portion than a portion of the first frangible connection (Fig 4 shows a portion of 4a spaced entirely further below, away from cited top wall of cap 6, than where Fig 2 shows a portion of 15), 
   the second frangible connection defining an area (Fig 2, near and including area of 21, 22, 17) that is adapted to form a tab (Fig 2, tab 21), the area adapted to form the tab being between (Fig 4, cited area falls between the first and second end of bridges 15) the first and second ends of the first frangible connection in an unopened position, 
   the second closure portion including a polymeric tamper-evident band (Fig 2, ring 3 necessarily shows tamper after 15 breaks) depending from and being partially detachably connected to (when 15 breaks, 3 is partially detached from skirt 6a) the polymeric annular skirt portion by the first frangible connection, 
   wherein the closure is adapted to be opened by twisting (Fig 8 thread necessarily means twisting from closed to open) and then flipping the first closure portion from the second closure portion via the exposed tab (“flip-top” cap, meaning bi-stable - col 2, para 3), wherein the closure is adapted to be locked (“perfectly keep in tilted position” - col 2, para 3) via the tab during the flipping of the first closure portion from the second closure portion (means of holding tilt, is cited tab 21, closely supported against cited bead 10 - col 2, lines 20-21).

But does not explicitly teach that the second frangible connection breaks.
Sung, however, teaches a similar hinged tethered cap with first and second frangible connections, wherein
a closure (Fig 5, 40) is adapted to be opened by twisting so as to break (page 6, twisted open; page 2, third to last para, broken bridges 20) the first (Fig 6, bridge 20 upper) and second (Fig 6, bridge 20 lower) frangible connections and expose a tab (Fig 7, protrusion 50). 

The purpose of a second frangible connection breaking along with the first frangible connection is to confirm whether or not the container has been opened (page 2, second to last para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connection of Benoit-Gonin with a frangible connection nearby as taught by Sung in order to advantageously alert a consumer that the container has been opened, thus allowing them to make an informed decision whether or not to drink the beverage within, and beneficially deterring would be pilferers because their damage would be visible before the consumer would drink the beverage.

Regarding claim 3 and 20, Benoit-Gonin further teaches the circumferential bead (Fig 8, protruding collar 10) is continuous (circumference of 10 is continuous).

Regarding claim 5, Benoit-Gonin already teaches the tab is configured to lock against the circumferential bead (means of holding tilt, is cited tab 21, closely supported against cited bead 10 - col 2, lines 20-21).

Regarding claim 6, Benoit-Gonin further teaches a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) of the circumferential bead (Fig 3, 10) 
   is smaller than (a bead depth that is smaller than a thread depth)
a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11). 

Regarding claim 14, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) further includes a polymeric continuous plug seal (see examiner annotated Benoit-Gonin Figure 3, seal is necessarily formed from cross-sectional overlap of polymeric material, continuous circumferentially plugging container opening) depending from the polymeric top wall portion and an outer seal (see examiner annotated Benoit-Gonin Figure 3, seal is necessarily formed from cross-sectional overlap of polymeric material, outside of container opening inner wall) depending from the polymeric top wall portion (Fig 2, top wall of cap 6). 


    PNG
    media_image1.png
    443
    407
    media_image1.png
    Greyscale


Regarding claim 15, Benoit-Gonin already teaches the closure (Fig 2, 1) comprises at least one polyolefin (col 3, lines 24-27 – polyethylene; is a polyolefin).

Regarding claim 16, Benoit-Gonin further teaches an area (Fig 2, area of 5 is between) between the first frangible connection (Fig 2, 15) and the second frangible connection (Fig 4, 4a) forms hinged areas (Fig 2, hinges 5) to assist in moving and locking the tab.

Regarding claim 17, Benoit-Gonin already teaches the entire second frangible connection (Fig 4, 4a) is located further from the top wall portion than the first frangible connection (Fig 2, 15. Fig 4 shows a portion of 4a spaced entirely further below, away from cited top wall of cap 6, where Fig 2 shows a portion of 15).

Regarding claim 29, Benoit-Gonin teaches a package (Fig 2, capping device 1 packaging mineral water - col 1, line 56; made of polymeric polyolefin polyethylene - col 3, lines 24-27 (or polypropylene - col 2, lines 29-30)) comprising: 
   a container (Fig 2, container 2) having a neck portion (Fig 2, neck 2a) defining an opening (Fig 3 shows cited container neck having an opening upon opening in Figure 8), 
   the container having an external thread formation (Fig 8, helical external screw threads) on the neck portion and a circumferential bead (Fig 8, protruding collar 10), 
   the circumferential bead being located further from the opening than the external thread formation (Figure 8 shows cited bead further from the opening than cited thread), the circumferential bead having an upper surface and a lower surface in which the upper surface is located closer to the opening (cited bead has a lower and upper surface wherein the upper surface is closer to the opening than the lower surface); and 
   a closure (Fig 2, cap 6) being configured for fitment to the neck portion of the container for closing the opening (Fig 2 shows fitment for closing - col 3, lines 8-9), 
   the closure comprising a first closure portion (Fig 2, cited cap 6 with 6a) and a second closure portion (Fig 2, ring 3 with 5, 21, 4b), the first closure portion including a polymeric top wall portion (Fig 2, top wall of cap 6), a polymeric annular skirt portion (Fig 2, annular skirt 6a which depends from cited top wall), 
   a first frangible connection (Fig 2, breakable bridges 15 is two segments left and right) and a second frangible connection (Fig 4, connecting part 4a is capable of breaking or tearing off when handled, via reduced thickness – col 3, lines 61-62), the polymeric annular skirt portion depending from the polymeric top wall portion, 
   the annular skirt portion including an internal thread formation (Fig 3, helical ribs thread 20 is for mating engagement) for mating engagement with the external thread formation of the container,  
   the first frangible connection extending from about 280 degrees to about 330 degrees around the circumference of the closure (examiner notes no criticality disclosed for “about”; 15 extends from about 280 degrees to about 330 degrees, around the circumference which is shown starting at 15 labeled in Figure 2, then away from hinge 5 along arm 4, around the back side from the viewer perspective of the cap seen in Figure 1, ending at the other bridge 15; 
wherein examiner interprets the limitation “about” to be 30 degrees, thereby a range of 250 to 300 degrees; 
col 4, lines 1-3 – wherein each arm 4 arcs “on the order of 45 degrees”, meaning “about” 45 degrees, wherein examiner interprets reference “about” to be 15 degrees, thereby a range of 30 to 60 degrees; 
therefore anticipating the claim because 15 extends from 240 degrees to 300 degrees), 

   the first frangible connection having a first end (15 on a left outside of 21) and a second end (15 on a right outside of 21), the first end and the second end being spaced apart (cited ends are spaced apart across 21), 
   the second frangible connection being spaced (Fig 4 shows 4a spaced below where Fig 2 shows 15) from the first frangible connection, 
   at least a portion of the second frangible connection being located further from the top wall portion than a portion of the first frangible connection (Fig 4 shows a portion of 4a spaced entirely further below, away from cited top wall of cap 6, than where Fig 2 shows a portion of 15), 
   the second frangible connection defining an area (Fig 2, near and including area of 21, 22, 17) that is adapted to form a tab (Fig 2, tab 21), the area adapted to form the tab being between (Fig 4, cited area falls between the first and second end of bridges 15) the first and second ends of the first frangible connection in an unopened position, 
   the second closure portion including a polymeric tamper-evident band (Fig 2, ring 3 necessarily shows tamper after 15 breaks) depending from and being partially detachably connected to (when 15 breaks, 3 is partially detached from skirt 6a) the polymeric annular skirt portion by the first frangible connection, 
   wherein the closure is adapted to be opened by twisting (Fig 8 thread necessarily means twisting from closed to open) and then flipping the first closure portion from the second closure portion via the exposed tab (“flip-top” cap, meaning bi-stable - col 2, para 3), wherein the closure is adapted to be locked (“perfectly keep in tilted position” - col 2, para 3) via the tab during the flipping of the first closure portion from the second closure portion (means of holding tilt, is cited tab 21, closely supported against cited bead 10 - col 2, lines 20-21),
   the tab configured to lock on the lower surface of the circumferential bead (Fig 8 shows 21 locked on the lower surface of the bead).

But does not explicitly teach that the second frangible connection breaks.
Sung, however, teaches a similar hinged tethered cap with first and second frangible connections, wherein
a closure (Fig 5, 40) is adapted to be opened by twisting so as to break (page 6, twisted open; page 2, third to last para, broken bridges 20) the first (Fig 6, bridge 20 upper) and second (Fig 6, bridge 20 lower) frangible connections and expose a tab (Fig 7, protrusion 50). 

The purpose of a second frangible connection breaking along with the first frangible connection is to confirm whether or not the container has been opened (page 2, second to last para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connection of Benoit-Gonin with a frangible connection nearby as taught by Sung in order to advantageously alert a consumer that the container has been opened, thus allowing them to make an informed decision whether or not to drink the beverage within, and beneficially deterring would be pilferers because their damage would be visible before the consumer would drink the beverage.

Regarding claim 31, Benoit-Gonin further teaches a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) of the circumferential bead (Fig 3, 10) 
   is smaller than (a bead depth that is smaller than a thread depth)
a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11). 

Regarding claim 34, Benoit-Gonin further teaches an area (Fig 2, area of 5 is between) between the first frangible connection (Fig 2, 15) and the second frangible connection (Fig 4, 4a) forms hinged areas (Fig 2, hinges 5) to assist in moving and locking the tab.

Regarding claim 35, Benoit-Gonin already teaches the entire second frangible connection (Fig 4, 4a) is located further from the top wall portion than the first frangible connection (Fig 2, 15. Fig 4 shows a portion of 4a spaced entirely further below, away from cited top wall of cap 6, where Fig 2 shows a portion of 15).

Regarding claim 36, Benoit-Gonin further teaches the second frangible connection (Fig 4, 4a) includes a first section (has a first portion) and a second section (has a second portion), the first section has a plurality of segments (segments of 4), the second section has a plurality of segments (Fig 1, segments in the U of 4a) that form a general U-shape (Fig 1 shows general U shape of U of 4a).

Regarding claim 37, Benoit-Gonin further teaches the second frangible connection (Fig 4, 4a) extends from about 120 to about 180 degrees around the circumference of the closure (examiner notes no criticality disclosed for “about”; Fig 4 shows 4a in such locations that 4a extends from about 120 to about 180 degrees; 
wherein examiner interprets the limitation “about” to be 30 degrees, thereby 90 to 150 degrees;
col 4, lines 1-3 – wherein each arm 4 arcs “on the order of 45 degrees”, meaning “about” 45 degrees, wherein examiner interprets reference “about” to be 15 degrees, thereby a range of 30 to 60 degrees;
wherein Figure 1 is affixed using said arm range so that hinge 5 extends about 45 degrees;
therefore anticipating the claim because 4a extends from 60 to above 300 degrees in one circumferential direction).

Claims 7-13, 21-25 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin in view of Sung.
Regarding claims 7, 21 and 32 (similar limitation, different dependency), Benoit-Gonin further teaches a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) 
   of the circumferential bead (Fig 3, 10) and 
a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11),

but does not explicitly teach a specific depth range for either the bead or external thread.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a circumferential bead depth from about 0.2 to 0.6 mm and an external thread depth from about 1.2 to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation range, including the term “about” in this and proceeding claims.

Regarding claim 8 and 22 of similar limitation different dependency, Benoit-Gonin further teaches a ratio of a depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11) to a depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) 
    of the circumferential bead (Fig 3, 10),

but does not explicitly teach a specific ratio range between the bead and external thread.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a ratio from about 2 to about 8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claims 9, 23 and 33 (similar limitation, different dependency), Benoit-Gonin further teaches a ratio of the depth (Fig 3, a depth horizontally from the viewer perspective) of the external thread formation (Fig 3, 11) to the depth (Fig 3, a depth horizontally from the viewer perspective, a measurement scale in millimeters given by “easy to handle as regards opening and closing the container” – col 5, line 6 – necessarily means by a human hand) 
   of the circumferential bead (Fig 3, 10),

but does not explicitly teach a specific ratio range between the bead and external thread.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a ratio from about 3 to about 5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 10, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to an angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a range of angle of rotation for the first closure.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle range from about 145 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 11, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a range of angle of rotation for the first closure.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle range from about 155 degrees to about 170 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 12 and 24 of similar limitation different dependency, Benoit-Gonin further teaches first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to an angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a specific angle of rotation for the first closure.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 160 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 13 and 25 of similar limitation different dependency, Benoit-Gonin further teaches the first closure portion (Fig 2, cited cap 6 with 6a) is configured to rotate to an angle when being moved from a closed position to an open position until being locked (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8), 

But does not explicitly teach a specific angle of rotation for the first closure.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least 165 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Claims 2, 4, 18-19, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin in view of EP 2308772 issued to Osamu et al. (hereinafter “Osamu”) in further view of WO 2019031779 issued to Sung (hereinafter “Sung”).
Regarding claims 2 and 30 (similar limitation, different dependency), Benoit-Gonin further teaches the circumferential bead (Fig 8, protruding collar 10) includes a step (Fig 5 shows cited bead 10 has a step, an upper portion of which is used during flipping in Fig 7), 

But does not explicitly teach that the step produces a sound during flipping.

Osamu, however teaches a circumferential bead (Fig 8, engaging jaw portion 68 is circumferential) with a step (Fig 8, a portion of 68 forms a step that engages 46) assisting in producing an audible sound during the flipping ([0031] “a sound is produced by the elastic deformation and elastic restoration of the protruding piece 46, making it possible to confirm aurally that the protruding piece 46 has passed over the engaging jaw portion 68”; ‘passed over’ meaning flipped to open position in Figure 8) of a first closure portion from a second closure portion (Fig 8, tamper-evident bottom portion 6). 

The purpose of a sounds made during flipping is to aurally confirm pass over to the open state of the flipped open cap ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of Benoit-Gonin to assist in producing a sound by the tab protrusion as taught by Osamu in order to advantageously allow the user to know the container is open when they have their eyes closed, are in a room with the lights off and doors closed, or out camping on a moonless cloudy night. This benefit extends to blind or nearly blind users as well. Further, the tonal quality of the sound provides a unique distinction for the brand, the differentiation providing increased company awareness, therefore increasing sales.

Regarding claim 4, Benoit-Gonin does not explicitly teach that the circumferential bead (Fig 4, 10) is discontinuous,

Osamu, however, teaches a circumferential bead (Fig 8, 68) surface portion is discontinuous (Fig 8, 38 creates discontinuity). 
	The purpose of a discontinuous bead is to support the cap under load (Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bead of Benoit-Gonin to be discontinuous as taught by Osamu in order to advantageously offload loaded pressure from the cap to the band and into the solid container structure underlying, during use or accidental drop of the container, thereby protecting the frangible connections and hinges from breaking. Thus beneficially avoiding a false positive of tampering of the device, increasing chances of consumer consumption and enjoyment. Structural reliability in different drop situations would advantageously increase company reputation.  
Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 18, Benoit-Gonin teaches a package (Fig 2, capping device 1 packaging mineral water - col 1, line 56; made of polymeric polyolefin polyethylene - col 3, lines 24-27 (or polypropylene - col 2, lines 29-30)) comprising: 
   a container (Fig 2, container 2) having a neck portion (Fig 2, neck 2a) defining an opening (Fig 3 shows cited container neck having an opening upon opening in Figure 8), 
   the container having an external thread formation (Fig 8, helical external screw threads) on the neck portion and a circumferential bead (Fig 8, protruding collar 10), 
   the circumferential bead being located further from the opening than the external thread formation (Figure 8 shows cited bead further from the opening than cited thread); and 
   a closure (Fig 2, cap 6) being configured for fitment to the neck portion of the container for closing the opening (Fig 2 shows fitment for closing - col 3, lines 8-9), 
   the closure comprising a first closure portion (Fig 2, cited cap 6 with 6a) and a second closure portion (Fig 2, ring 3 with 5, 21, 4b), the first closure portion including a polymeric top wall portion (Fig 2, top wall of cap 6), a polymeric annular skirt portion (Fig 2, annular skirt 6a which depends from cited top wall), 
   a first frangible connection (Fig 2, breakable bridges 15 is two segments left and right) and a second frangible connection (Fig 4, connecting part 4a is capable of breaking or tearing off when handled, via reduced thickness – col 3, lines 61-62), the first frangible connection extending from about 280 degrees to about 330 degrees around the circumference of the closure (examiner notes no criticality for “about”; 15 extends from about 280 degrees to about 330 degrees, around the circumference which is shown starting at 15 labeled in Figure 2, then away from hinge 5 along arm 4, around the back side from the viewer perspective of the cap seen in Figure 1, ending at the other bridge 15; 
wherein examiner interprets the limitation “about” to be 30 degrees, thereby a range of 250 to 300 degrees; 
col 4, lines 1-3 – wherein each arm 4 arcs “on the order of 45 degrees”, meaning “about” 45 degrees, wherein examiner interprets reference “about” to be 15 degrees, thereby a range of 30 to 60 degrees; 
therefore anticipating the claim because 15 extends from 240 degrees to 300 degrees), 

   the polymeric annular skirt portion depending from the polymeric top wall portion, 
   the annular skirt portion including an internal thread formation (Fig 3, helical ribs thread 20) for mating engagement with the external thread formation of the container, 
   the second closure portion including a polymeric tamper-evident band (Fig 2, ring 3 necessarily shows tamper after 15 breaks) depending from and being partially detachably connected to (when 15 breaks, 3 is partially detached to skirt 6a) the polymeric annular skirt portion by the first frangible connection, 
   wherein the closure is adapted to be opened by flipping the first closure portion from the second closure portion (“flip-top” cap, meaning bi-stable - col 2, para 3), 
   wherein the closure is adapted to be locked during the flipping of the first closure portion from the second closure portion (“perfectly keep in tilted position” - col 2, para 3), 
   wherein the circumferential bead (Fig 8, protruding collar 10) includes a step (Fig 5 shows cited bead 10 has a step, an upper portion of which is used during flipping in Fig 7),  
   wherein the first closure portion is configured to rotate to an angle when being moved from a closed position to an open position (cited first closure 6 with 6a is configured to rotate to an angle from the position in Fig 4 to Fig 8). 

But does not explicitly teach that the step produces a sound during flipping.

Osamu, however teaches a circumferential bead (Fig 8, engaging jaw portion 68 is circumferential) with a step (Fig 8, a portion of 68 forms a step that engages 46) assisting in producing an audible sound during the flipping ([0031] “a sound is produced by the elastic deformation and elastic restoration of the protruding piece 46, making it possible to confirm aurally that the protruding piece 46 has passed over the engaging jaw portion 68”; ‘passed over’ meaning flipped to open position in Figure 8) of a first closure portion from a second closure portion (Fig 8, tamper-evident bottom portion 6). 

The purpose of a sounds made during flipping is to aurally confirm pass over to the open state of the flipped open cap ([0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of Benoit-Gonin to assist in producing a sound by the tab protrusion as taught by Osamu in order to advantageously allow the user to know the container is open when they have their eyes closed, are in a room with the lights off and doors closed, or out camping on a moonless cloudy night. This benefit extends to blind or nearly blind users as well. Further, the tonal quality of the sound provides a unique distinction for the brand, the differentiation providing increased company awareness, therefore increasing sales.

Wherein Benoit-Gonin/Osamu does not explicitly teach a specific angle of rotation for the first closure.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to find an ideal angle of at least about 155 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 19, Benoit-Gonin further teaches the first (Fig 2, 15) and second frangible connections (Fig 4, 4a) are spaced so as to form a tab (Fig 2, tongue 21), 
   wherein the closure (Fig 2, 1) is adapted to be opened by flipping the first closure portion from the second closure portion via the exposed tab (Fig 4, cited tab 21 becomes exposed after breaking first and second bridge 15) and 
   wherein the closure is adapted to be locked during the flipping of the first closure portion from the second closure portion (examiner notes this limitation is mirrored from parent claim 18, and is already taught, therefore not further limiting).

Regarding claim 26, Benoit-Gonin further teaches a portion (Fig 4, a portion of 4a) of the second frangible connection (Fig 4, 4a) acts as a hinge (Fig 8, 4a shown hinging) when the first closure portion is flipped (Fig 8 shows flipped open state) and then acts as a lock (col 3, lines 60-64, 4a folds, assisting cited locked adaptation) when the first closure portion has been flipped; and 
   wherein areas formed between (Fig 2, areas of 16) the first frangible connection and the second frangible connection form hinged arms (Fig 2, webs 16, hinge after opening (Fig 8)) after the first and second frangible connections are broken (Fig 4, cited first frangible connection 15 is broken from a portion of 5, and cited second frangible connection 4a is broken from said portion of 5).

But does not explicitly teach that the second frangible connection breaks.
Sung, however, teaches a similar hinged tethered cap with first and second frangible connections, wherein
a closure (Fig 5, 40) is adapted to be opened by twisting so as to break (page 6, twisted open; page 2, third to last para, broken bridges 20) the first (Fig 6, bridge 20 upper) and second (Fig 6, bridge 20 lower) frangible connections and expose a tab (Fig 7, protrusion 50). 

The purpose of a second frangible connection breaking along with the first frangible connection is to confirm whether or not the container has been opened (page 2, second to last para). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second connection of Benoit-Gonin with a frangible connection nearby as taught by Sung in order to advantageously alert a consumer that the container has been opened, thus allowing them to make an informed decision whether or not to drink the beverage within, and beneficially deterring would be pilferers because their damage would be visible before the consumer would drink the beverage.

Regarding claim 27, Benoit-Gonin further teaches the hinged arms (Fig 2, 16) keep the first closure portion (Fig 2, cited cap 6 with 6a) and the second closure portion (Fig 2, ring 3 with 5, 21, 4b) together (Fig 8 shows first and second closure kept together via cited arms).

Regarding claim 28, Benoit-Gonin further teaches the hinged arms (Fig 2, 16) assist in flipping (Fig 8 tilting (“flipping”) is obtained by webs 16 – col 4, lines 13-16) the first closure portion (Fig 2, cited cap 6 with 6a) with respect to the second closure portion (Fig 2, ring 3 with 5, 21, 4b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733              

/DON M ANDERSON/Primary Examiner, Art Unit 3733